Citation Nr: 0829033	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  00-07 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the cervical spine.

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel



INTRODUCTION

The veteran was a member of the Indiana National Guard from 
September 1991 to September 1994, including an initial period 
of active duty for training from October 1991 to February 
1992.  The veteran subsequently had active service in the 
United States Army from March 1995 to December 1999.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal of a January 2000 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Indianapolis, Indiana.  The Board 
remanded the case for additional development in January 2004, 
and again in August 2005.

The veteran appealed the initial 10 percent ratings that were 
assigned for his cervical and lumbar spine disc disabilities 
when service connection was granted in the January 2000 
rating decision.  The veteran is, in effect, asking for a 
higher rating effective from the date service connection was 
granted.  Consequently, the Board will consider the entire 
time period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Subsequently, the RO increased each one of 
the veteran's spinal disability evaluations (cervical and 
lumbar) from 10 to 20 percent, effective from December 14, 
1999.  

The veteran testified at a RO hearing in May 2002.  A 
transcript of that hearing is of record.  This appeal has 
been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) (West 2002).




REMAND

In an August 2005 Board decision, the Board remanded the 
veteran's claim to obtain additional evidence, including 
social security administration (SSA) records, vocational 
rehabilitation records, an additional VA examination, and an 
MRI from about January 2005 that had not yet been associated 
with the file.  After this development was completed, the 
originating agency was instructed to re-adjudicate the claim, 
including an evaluation of the service connected cervical and 
lumbar spine disabilities under the version of 38 C.F.R. 
§ 4.71a in place at the time the veteran filed his claim, and 
as amended twice during the pendency of his appeal.  The 
agency of original jurisdiction (AOJ) was also instructed to 
consider whether assignment of "staged" ratings was 
appropriate for either service-connected disability.  
However, although the AOJ obtained the additional evidence as 
instructed, it failed to re-adjudicate the veteran's claim 
under all applicable rating criteria, which includes the pre-
August 2002 rating criteria, the August 2002 changes 
regarding intervertebral disc syndrome, and the August 2003 
changes regarding evaluating disabilities of the Spine, as 
directed by the Board in the August 2005 remand order.  See 
38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 5289, 
5290, 5291, 5292, 5293, 5294, 5295) (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003) (as in effect from 
September 23, 2002 through September 25, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5242, 5243 (2007). 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand order, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The Court also held that the Board errs in 
failing to ensure compliance with remand orders of the Board 
or the Court.  Id.  Here, although the August 2005 Board 
remand specified that the AOJ should re-adjudicate the newly 
added evidence under all relevant rating criteria; the AOJ 
only evaluated the veteran's cervical and lumbar spine 
disabilities under the rating criteria in effect from 
September 26, 2003.  In the Board's opinion, the veteran 
could be prejudiced by the Board adjudicating the newly 
obtained evidence, which includes SSA records, a VA 
examination, and pertinent additional MRI's, without the AOJ 
addressing the evidence in the first instance.

Further, the August 2005 remand order instructed the AOJ that 
if the spine claims were not granted to the veteran's 
satisfaction, the veteran should be issued a supplemental 
statement of the case (SSOC) with a complete recitation of 
the old and the twice-changed rating criteria.  However, 
although two SSOCs were issued subsequent to the August 2005 
remand, neither one set out the old and changed criteria for 
the veteran.  Given the guidance of the Court in Stegall, the 
case must again be remanded in order to accomplish these 
directives.  The veteran should be advised by the AOJ of the 
new and the old rating criteria for evaluating diseases and 
disabilities of the spine, including intervertebral disc 
syndrome, and the AOJ should specifically evaluate his claims 
under 38 C.F.R. § 4.71a as it existed at the time he filed 
his claim, and as amended two times during the pendency of 
his appeal.

Finally, the Board notes that a report was prepared by a VA 
examiner in February 2008 regarding examination of the 
veteran's spine.  In its earlier remand, the Board had 
instructed the examiner to identify functional losses due to 
both cervical and lumbar spine disc disease and equate those 
losses to the rating criteria, which criteria included 
limited motion.  The examiner specifically noted that the 
veteran had pain and weakness that limited him and even had 
nightly incapacitating episodes.  It was noted that the 
veteran experienced pain on motion, but it was not reported 
at what degree the pain began or whether it caused functional 
debility.  The examiner elsewhere indicated that the pain and 
weakness experienced by the veteran indeed limited his 
mobility, activities of daily living, occupation, 
recreational activities, and driving.  In order to satisfy 
the requirement that such functional losses be equated to the 
rating criteria, another orthopedic examination should be 
conducted.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an orthopedic examination.  The AOJ 
should ensure that the examiner 
identifies all functional losses due to 
cervical disc disease and lumbar disc 
disease, including problems such as pain, 
weakness, and flare-ups.  The problems 
due to these functional losses should be 
equated to degrees of limitation of 
flexion, extension, rotation, and lateral 
flexion.  For example, despite what might 
be normal flexion or extension, if the 
claimant experiences pain or flare-ups 
such that his disability is tantamount to 
50 percent, or some other percentage, of 
normal flexion and extension, this should 
be explicitly stated.  It should be noted 
the point at which pain begins with 
motion in each plane.  The examiner 
should also elicit information about each 
period during which bed rest was 
prescribed by a physician and the length 
of each period.  All of the required 
findings and estimate of limitation of 
motion based on functional loss should be 
made separately with respect to the 
cervical spine and the lumbar spine.  

2.  After ensuring that the examination 
report complies with the remand 
instructions, the AOJ should re-
adjudicate the claims, including 
evaluating the service-connected cervical 
spine disability and lumbar spine 
disability under the version of 38 C.F.R. 
§ 4.71a in place at the time the veteran 
filed his claim, and as amended twice 
during the pendency of his appeal, and 
considering whether assignment of 
"staged" ratings is appropriate for 
either service-connected disability. 
Fenderson v. West, 12 Vet. App. 119 
(1999).  See 38 C.F.R. § 4.71a 
(Diagnostic Codes 5285, 5286, 5287, 5288, 
5289, 5290, 5291, 5292, 5293, 5294, 5295) 
(2002); 67 Fed. Reg. 54,345-49 (Aug. 22, 
2002) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Code 5293) 


(2003)); 68 Fed. Reg. 51454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243) (2004)).  
Consideration should also be given to 
38 C.F.R. § 3.321(b).

3.  If any benefit sought is denied, an 
SSOC should be issued.  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  The SSOC should include a 
complete recitation of both the old and 
the twice-changed rating criteria for 
rating disc disease.  See 38 C.F.R. § 
4.71a (Diagnostic Codes 5285, 5286, 5287, 
5288, 5289, 5290, 5291, 5292, 5293, 5294, 
5295) (2002); 67 Fed. Reg. 54,345- 49 
(Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a (Diagnostic Code 5293) (2003)); 68 
Fed. Reg. 51454-58 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243) (2004)).  
The appropriate period of time should be 
allowed for response.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

